   4:21-cv-03040-RGK-PRSE Doc # 5 Filed: 03/01/21 Page 1 of 1 - Page ID # 45




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

HEATHER M. CLOSSER,

                        Plaintiff,                                     4:21CV3040

        vs.
                                                                         ORDER
HKT TELESERVICES (US) INC., P.C.C.W.
TELESERVICES (US) INC., c/o HKT
Teleservices; HKT TELESERVICES INC.,
c/o Vincent J. Tersigni, Jackson Lewis;
JEWEL THOMAS, Human Resources
Manager; ANGEL SLAUGHTER, Human
Resources Generalist; and DOUG
GARRISON, Site Director,

                        Defendants.


        Plaintiff, a non-prisoner, filed a Motion for Leave to Proceed in Forma Pauperis.
(Filing 2.) Upon review of Plaintiff’s Motion, the court finds that Plaintiff is financially eligible
to proceed in forma pauperis.

         IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is granted, and
the Complaint shall be filed without payment of fees. Plaintiff is advised that the next step in
her case will be for the court to conduct an initial review of her claims to determine whether
summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2). The court will conduct this
initial review in its normal course of business.

       Dated this 1st day of March, 2021.

                                                      BY THE COURT:


                                                      Richard G. Kopf
                                                      Senior United States District Judge
